         Case 1:17-cv-09554-AKH Document 344 Filed 07/13/20 Page 1 of 5




                                              July 13, 2020

By ECF

Hon. Alvin K. Hellerstein
United States District Judge
United States District Court
 for the Southern District of New York
500 Pearl Street
New York, New York 10007

         Re:    Geiss et al. v. The Weinstein Company Holdings, LLC et al., 17-cv-9554 (AKH)

Dear Judge Hellerstein:

        This firm, along with Gloria Allred of Allred Maroko & Goldberg, represents Miriam
Haley (“Ms. Haley”), whose testimony against Harvey Weinstein at his criminal trial provides the
basis for one of his criminal convictions. We recently learned that Class Counsel has moved for an
order preliminarily approving, inter alia, a mandatory, non-opt-out Subclass in this putative class
action seeking money damages. Although we have only begun exploring the terms of this complex
proposed settlement, it is clear even from our initial research that the terms of the proposed
mandatory settlement class would unlawfully deprive Ms. Haley of her right to opt out if she
decides to pursue her unusually strong civil claims against Harvey Weinstein and/or his aiders and
abettors. We therefore ask the Court to delay ruling on Class Counsel’s application for preliminary
approval, so that Ms. Haley can determine whether to move to intervene in order to file a formal,
more comprehensive opposition to this motion, which the parties have had many months to
prepare.

        Harvey Weinstein forcibly sexually assaulted Ms. Haley on July 10, 2006. In or around
2018, Ms. Haley began cooperating with the New York County District Attorney’s investigation of
Weinstein, which revealed that he had sexually abused more than a hundred women. Of those
many survivors, Ms. Haley was one of the very few who testified against Weinstein at his criminal
trial. On the strength of her testimony, the jury convicted Weinstein of violating Penal Law
§ 130.50(1) and the Court, relying in part on Ms. Haley’s victim-impact statement, sentenced him
to twenty years in prison. Ms. Haley therefore has live tort claims against Weinstein. See CPLR
§§ 215(8)(b) and 213-C (extending the statute of limitations for civil actions for sexual assault to
five years from the date of the defendant’s criminal conviction). Moreover, Weinstein’s criminal
conviction would collaterally estop him from relitigating in Ms. Haley’s potential civil action
whether he raped her, and she therefore could move for summary judgment immediately and
would be entitled to a judgment as a matter of law regarding Weinstein’s liability in any civil
action she might file against him. See, e.g., S.T. Grand, Inc. v. City of New York, 32 N.Y.2d 300,
303-05 (1973).
         Case 1:17-cv-09554-AKH Document 344 Filed 07/13/20 Page 2 of 5




         But counsel in this action would require Ms. Haley to forfeit those rights if this proposed
settlement is approved. Under the terms of the proposed settlement, Ms. Haley, who was assaulted
on July 10, 2006, would be a member of the putative Post-2005 Subclass. No member of that
putative Subclass has the right to opt out. Thus, under the terms of the proposed settlement for
which Class Counsel seeks preliminary approval, if Ms. Haley, or any other survivor who fits the
definition of the Post-2005 Subclass, chooses not to file a claim in this action, she nonetheless
supposedly will be bound by a broad release that supposedly will bar her, among other things, from
filing suit against the man who raped her (and, in Ms. Haley’s case, is legally stripped of any
defense to liability).

         Class Counsel contends that depriving Ms. Haley and other women in her position of the
right to choose whether to participate in this class is justified because this is a “limited fund”
settlement that is certifiable as a mandatory, non-opt-out class action under Federal Rule of Civil
Procedure 23(b)(1)(B). That position appears to be insupportable. Because the proposed
settlement would violate Ms. Haley’s Due Process and Jury Trial rights, the Court should reject it.

        A mandatory, non-opt-out class settlement is highly unusual and disfavored where, as here,
the class is seeking compensatory money damages. As Justice Scalia explained for the Court in
Wal-Mart Stores, Inc. v. Dukes, “[i]n the context of a class action predominantly for money
damages we have held that absence of notice and opt out violates due process.” 564 U.S. 338, 363
(2011) (citing Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985)). That rule stems from
the “due process ‘principle of general application in Anglo-American jurisprudence that one is not
bound by a judgment in personam in a litigation in which [s]he is not designated as a party or to
which [s]he has not been made a party by service of process’ . . . it being our ‘deep-rooted historic
tradition that everyone should have h[er] own day in court.’” Ortiz v. Fibreboard Corp., 527 U.S.
815, 846 (1999) (quoting Hansberry v. Lee, 311 U.S. 32, 40 (1940) and Martin v. Wilks, 490 U.S.
755, 762 (1989)).

        There is a narrow class of cases in which, despite these serious constitutional concerns, a
mandatory, non-opt-out class may be certifiable under Rule 23(b)(1)(B). As the Court explains in
Ortiz, one such category is a “limited fund” class: “Among the traditional varieties of
representative suits encompassed by Rule 23(b)(1)(B) were those involving ‘the presence of
property which call[ed] for distribution or management.’” Ortiz, 527 U.S. at 834 (internal citation
omitted; brackets in original). The Court illustrated the concept by discussing an “equitable class
suit” where the defendant had sold “steamship tickets to more than 150 people and had posted a
$15,000 bond as required by state law.” Id. at 836. The defendant absconded. A ticket buyer filed
suit “on behalf of himself and all others like him.” Id. On facts like those, it was proper to sustain
a class action that would bind absent participants because there was a “limited fund” – the $15,000
held by the surety – and all of it would be used to pay the defrauded ticket-buyers, pro rata. Id.
Given the well-known history of this type of equitable mechanism, the Court observed that it “is
simply implausible that the Advisory Committee [that recommended adoption of the revised Rule
23 in 1966], so concerned about the potential difficulties posed by dealing with mass tort cases
under Rule 23(b)(3), with its provisions for notice and the right to opt out . . . would have
uncritically assumed that mandatory versions of such class actions, lacking such protections, could
be certified under Rule 23(b)(1)(B).” Id. at 844 (citation omitted).

         Although the Court “recognize[d] the tension between the limited fund class action’s pro
rata distribution in equity and the rights of individual tort victims at law” and noted the “serious
constitutional concerns that come with any attempt to aggregate individual tort claims on a limited
         Case 1:17-cv-09554-AKH Document 344 Filed 07/13/20 Page 3 of 5




fund rationale,” id. at 845, it did not “decide the ultimate question whether Rule 23(b)(1)(B) may
ever be used to aggregate individual tort claims,” id. at 844. But one cannot read the opinion in
Ortiz and fairly conclude that what is proposed in this case meets the standards of due process.
Tellingly, virtually all the cases cited in Class Counsel’s brief on this issue predate Ortiz, and Class
Counsel does not cite a single Circuit Court decision approving a 23(b)(1)(B) class after Ortiz was
decided. Indeed, several Circuit Courts have since refused to approve mandatory, non-opt-out
class settlements for the reasons explained in Ortiz. See, e.g., In re Simon II Litigation, 407 F.3d
125, 136-138 (2d Cir. 2005) (relying on Ortiz and reversing certification of mandatory non-opt-out
class); In re Telectronics Pacing Systems Inc., 221 F.3d 870, 876-881 (6th Cir. 2000) (same).

         Even assuming that “Rule 23(b)(1)(B) may ever be used to aggregate individual tort
claims,” Ortiz, 527 U.S. at 844, such a class cannot be certified unless it fits the “pedigree of the
limited fund class action as understood by the drafters of Rule 23,” id. at 838. The “Rule’s
historical antecedents identify” three fundamental “requirements” that must be met before such a
class could be approved: “The first and most distinctive characteristic is that the totals of the
aggregated liquidated claims and the fund available for satisfying them, set definitely at their
maximums, demonstrate the inadequacy of the fund to pay all the claims”; “[s]econd, the whole of
the inadequate fund [must] be devoted to the overwhelming claims”; and “[t]hird, the claimants
identified by a common theory of recovery [must be] treated equitably among themselves.” Id. at
838-39 (emphases added). In other words, there must be a “‘fund’ with a definitely ascertained
limit, all of which would be distributed to satisfy all those with liquidated claims, based on a
common theory of liability, by an equitable, pro rata, distribution.” Id. at 841 (emphases added).

        The proposed class settlement in this case does not come close to meeting these
requirements. To begin with, none of the members of the putative class has a “liquidated” claim;
instead, each putative class member has only unliquidated claims (either asserted or as-yet
unasserted common-law and/or statutory causes of action). Nor is there truly a limited fund that is
demonstrably inadequate to satisfy all claims. Although Class Counsel and the Defendant contend
that there is a limited fund that is inadequate to pay all claims, they have not submitted evidence to
support that claim. The agreement of the parties is never sufficient to demonstrate the existence of
a true “limited fund.” Doe v. Karadzic, 192 F.R.D. 133 (S.D.N.Y. 2000). Rather, Ortiz requires
“that the parties present ‘evidence on which the district court may ascertain the limit and the
insufficiency of the fund, with support in findings of fact following a proceeding in which the
evidence is subject to challenge.’” Id. at 140-41 (quoting Ortiz, 527 U.S. at 849).

         Ms. Haley is not in a position at this point to assess whether the various potential
defendants and their insurance carriers truly lack access to additional assets with which to
compensate the class. But one thing is clear: Class Counsel has cited no evidence at all regarding
Harvey Weinstein’s net worth, instead offering only speculation about his legal expenses. The
fact, however, is that Mr. Weinstein has not declared bankruptcy, nor, as far as we can discern, has
any individual affiliated with the entities, such as his brother or board members who may have
enabled/aided/abetted him over the years. Absent evidence that he or they could not satisfy
judgments against them in the next twenty years, there is no basis to conclude that the proposed
settlement fund is the maximum amount that could be devoted to the class members’ claims. See
id. at 141 (rejecting proposed limited fund class action because plaintiffs failed to establish “not
only that the defendant’s current net worth is insufficient to satisfy a potential judgment, but also a
‘substantial probability’ that the defendant will be unable to pay such claims over the [twenty-year]
life of the judgment.”). See also In re Simon II, 407 F.3d at 238 (rejecting certification of class
         Case 1:17-cv-09554-AKH Document 344 Filed 07/13/20 Page 4 of 5




under Rule 23(b)(1)(B) because the proposed limit was merely theoretical rather than “either an
existing res or the total of defendants’ assets available to satisfy claims”).

        Nor is the “whole” of the purported fund available for settling claims allocated to the class.
Far from it. The papers submitted in support of the motion show that there is at least $46,786,000
available in the bankruptcy estate. (Again, only the Weinstein entities have declared bankruptcy,
not Mr. Weinstein or any other individuals.) The substantial majority of that fund is not available
for members of the class. Instead, of that amount: (i) $5,400,000 is allocated to compensate 14
“Individual Plaintiffs” who are not being required to participate in the class; (ii) $1,500,000 is
allocated to Harvey and Robert Weinstein for defense costs of claims asserted by other plaintiffs
who also have been defined out of the class; (iii) $7,295,000 is set aside to be distributed to other
creditors of the bankruptcy estate; (iv) $12,216,000 is to be paid to lawyers who represented the
Weinsteins and other defendants in this action; and (v) $1,500,000 is set aside for the costs of
defending contract and commercial litigation against the bankrupt entities. See Docket No. 333-5
(Bankruptcy Global Settlement Agreement) at 11-14. What remains is a “Class Action Settlement
Fund” of $18,875,000. Id. at 11. Even assuming that the Class Action Settlement Fund were the
relevant purported “limited fund,” the motion papers make clear that the “whole” of this fund will
not be paid to the class members either.

         Instead, up to 25% of this fund will be paid to Class Counsel and Subclass Counsel as
attorneys’ fees; then, an additional amount will be paid to them to reimburse for out-of-pocket
expenses (which might be substantial given that Class Counsel has engaged law firms to render
bankruptcy and other legal advice); then, in addition, “Former Counsel may also apply for an
award of Attorneys’ Fees and Costs,” see Docket No. 333-1 (Memorandum of Law) at 19, 32-33;
then, the fund is further reduced by payment of any service awards for the Class Action
Representatives, id. at 14; and, finally, the purported settlement fund will be reduced by payment
of all costs of class notice plus all Administrative Expenses, id. – costs that no doubt will be
substantial given the need for a Special Master and his/her designees to review hundreds of claim
forms, render awards, and determine appeals from unsatisfied claimants. Id. at 14-18. Based on
our experience with class action legal fees and administrative expenses, we expect that the fund
from which class members’ claims will be paid may amount to approximately $12,000,000.

         In proper “limited fund cases . . . the class as a whole was given the best deal; they did not
give a defendant a better deal than seriatim litigation would have produced.” Ortiz, 527 U.S. at
839. That is not so here. No class member – no matter how horrific the sexual abuse or how
profound the emotional suffering she has endured – can receive more than $750,000 under the
proposed settlement. Yet, in connection with this very proposed settlement, Harvey Weinstein and
his brother are to be paid $1,5000,000 to defray their future defense costs and are not required to
pay a penny out of their own pockets. Plainly, Harvey Weinstein will do better under this
proposed class settlement than he would in seriatim litigation. That is grossly unfair to Ms. Haley.

         Finally, though the proposed settlement does propose protocols that seek to treat claimants
fairly, the fact is that many, indeed most, class members likely have only time-barred claims. But
there are a number of class members, including Ms. Haley, who have live claims. It is not
equitable to treat such differently situated putative class members as if they were in the same
situation.
        Case 1:17-cv-09554-AKH Document 344 Filed 07/13/20 Page 5 of 5




       For all these reasons, Ms. Haley respectfully requests that the Court either deny Class
Counsel’s motion for preliminary approval or refrain from deciding that motion until Ms. Haley
and other class members can move to intervene and formally oppose the motion.

                                            Respectfully submitted,

                                            _/s/ John R. Cuti   .

                                            John R. Cuti
                                            Mariann Wang


cc:    All counsel of record, via ECF
       Gloria Allred, Allred Maroko & Goldberg
